Exhibit 10.28

Named Executive Officer Salary and Bonus Arrangements

The Compensation and Benefits Committee (the “Committee”) of the Board of
Directors of First Data Corporation (the “Company”) approved the following base
salaries and annual target bonuses for 2008 for the Company’s named executive
officers identified below.

 

Name and Title

   2008
Base Salary    2008
Bonus
Target (1)

Peter Boucher

Executive Vice President

   $ 525,000    $ 525,000

Edward A. Labry III

Senior Executive Vice President

   $ 750,000    $ 937,500

Kimberly S. Patmore

Executive Vice President, Chief Financial Officer

   $ 600,000    $ 600,000

 

(1) 2008 bonus target is based upon performance as measured by the Company’s
2008 earnings before interest, taxes, depreciation and amortization, subject to
adjustment by the Committee, as permitted under the First Data Corporation
Senior Executive Incentive Plan.

From time to time, the Company’s executive officers receive certain perquisites
and personal benefits that may include personal use of the Company’s aircraft,
personal use of tickets to certain professional events, personal financial
planning up to $20,000 per year, country club membership expenses, and
reimbursement for relocation and moving expenses.